Exhibit 10.10

 

 

STOCK PURCHASE AGREEMENT

 

GREAT WESTERN BANCORPORATION, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

Article

 

 

I

RESTRICTIONS ON TRANSFER OF COMMON STOCK DURING LIFETIME

II

PURCHASE OF COMMON STOCK ON DEATH OF A STOCKHOLDER – PUT AND CALL

III

PURCHASE PRICE

IV

PURCHASE UPON DISSATISFACTION OF PARTIES

 

(a)

Offer

 

(b)

No Action:  Offerees Sell

 

(c)

Offerees Accept:  Dissatisfied Party Sells

 

(d)

Dissatisfied Party and Certain Offerees Sell

 

(e)

Personal Obligation of Accepting Offerees

 

(f)

Personal Obligation of Dissatisfied Party

 

(g)

Conflicting Sale Terms

 

(h)

Death of a Stockholder

 

(i)

Regulatory

 

(j)

Due Diligence

V

AUTOMATIC TERMINATION

VI

AMENDMENT OR TERMINATION

VII

BINDING UPON SUCCESSORS

VIII

STOCK CERTIFICATE

IX

PERFORMANCE BY THE COMPANY AND STOCKHOLDERS

X

CONSENT OF STOCKHOLDERS

XI

TRANSFERS TO CERTAIN RELATED PARTIES

XII

DIVORCE- CREDITOR

XIII

DELIVERY OF STOCK CERTIFICATE- PAYMENT

XIV

REGULATORY

XV

PREFERRED STOCK

XVI

CHARITABLE GIFTS

XVII

MISCELLANEOUS

XVIII

GOVERNING LAW/TIME OF THE ESSENCE

CERTIFICATE

 

i

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

GREAT WESTERN BANCORPORATION, INC.

 

This is a memorandum of agreement (the “Stock Purchase Agreement” or
“Agreement”) made the 8th day of October, 2003, by and among Great Western
Bancorporation, Inc., an Iowa corporation (hereinafter referred to as the
“Company”), and the undersigned who are the holders of all the issued and
outstanding common stock (the “Common Stock”) of the Company.  Holders of Common
Stock may or may not own certain preferred stock (the “Preferred Stock”) of the
Company.  Events requiring or permitting the purchase, transfer or sale of
Common Stock may trigger the purchase, transfer or sale of Preferred Stock
pursuant to Article XV hereof, even though the event may be described herein by
reference only to Common Stock.

 

Daniel A. Hamann, Esther Hamann Brabec, and Julie Hamann Hodgson f/k/a Julie
Hamann Bunderson, individually, as Trustee of revocable trusts created by each
of them, respectively, and as Trustee or Co-Trustees of the following trusts
(“the trusts”):  (a) The Deryl F. Hamann Trust for the Issue of Karl E. Hamann,
the Deryl F. Hamann Trust for the Issue of Daniel A. Hamann, the Deryl F. Hamann
Trust for the Issue of Esther Hamann Brabec, the Deryl F. Hamann Trust for the
Issue of Julie Hamann Hodgson f/k/a Julie Hamann Bunderson; (b) the Deryl F.
Hamann Trust for Claire Marie Brabec, the Deryl F. Hamann Trust for Jeffrey
James Brabec, the Deryl F. Hamann Trust for Megan Brabec; (c) the Deryl F.
Hamann Trust for Anna Carrie Bunderson, the Deryl F. Hamann Trust for Grace Ane
Bunderson; (d) the Deryl F. Hamann Trust for John Taylor Hamann, the Deryl F.
Hamann Trust for Kathrine Linnea Hamann; (e)  the Ada Geis Trust for Karl E.
Hamann, the Ada Geis Trust for Daniel A. Hamann, the Ada Geis Trust for Esther
E. Hamann Brabec, the Ada Geis Trust for Julie Hamann Hodgson, f/k/a Julie
Hamann Bunderson; and (f)  the Deryl F.Hamann Irrevocable Qualified Marital
Trust; together with Deryl F.

 

--------------------------------------------------------------------------------


 

Hamann, Spectrum Financial Services, Inc., an Iowa corporation, Daniel J. Brabec
and Jennifer Thornby Hamann are the holders of all of the Common Stock together
with certain Preferred Stock.  They, and any permitted transferee of Common or
Preferred stock  are the stockholders (“the Stockholders”) of the Company.  The
current holder of Series 3 Preferred Stock is not a party to this Agreement.

 

The parties believe it to be for their best interests and for the best interest
of the Company to provide for continuity and harmony in management and policies
of the Company that:  (a) the sale, transfer or assignment of the Common Stock
and Preferred Stock of the Company held by said Stockholders be restricted; (b)
subject to the conditions set forth herein, the Company have the option to
acquire such Common Stock or Preferred Stock owned by any deceased Stockholder;
(c) the estate of any deceased Stockholder have the option to have its Common or
Preferred Stock redeemed; (d) the Company have the option that Common or
Preferred Stock proposed to be transferred pursuant to Court Order to a Creditor
or Spouse, or which is held by a Stockholder who is not a descendant of Deryl F.
Hamann and who is the party to a divorce proceeding from a descendant of Deryl
F. Hamann pursuant to Article XII be redeemed.  The intent of this Agreement is
that the Common or Preferred Stock not become owned by or in trust for persons
other than Deryl F. Hamann, his descendants and their spouses, except with the
acquiescence of all Stockholders.

 

WHEREFORE, the parties agree:

 

ARTICLE I

 

RESTRICTIONS ON TRANSFER OF COMMON STOCK DURING LIFETIME

 

(a)           Except as otherwise specifically provided in this Agreement, no
Stockholder during his lifetime shall transfer or dispose of any portion or all
of his

 

2

--------------------------------------------------------------------------------


 

Common Stock interest in the Company except that if a Stockholder should desire
to dispose of any of his Common Stock in the Company during his lifetime
(hereinafter referred to as “Selling Stockholder”), he shall first offer to sell
all of his Common Stock to the Company at the lower of either (i) the price and
terms that any other prospective purchaser has offered to the Selling
Stockholder or (ii) the price to be paid as determined pursuant to Article III. 
The Selling Stockholder shall notify the Company and the other Stockholders of
the name of the prospective purchaser and the price and terms of the proposed
sale and shall furnish a copy of such offer to the Company and the other
Stockholders.  The Company shall have thirty (30) days after receipt of a copy
of such offer within which to accept or reject such offer.  If not accepted in
writing within such time the offer shall be deemed rejected.  If rejected, the
Selling Stockholder shall then offer such Common Stock to the other Stockholders
(together with a copy of such offer) and the other Stockholders shall have
thirty (30) days after receipt of a copy of such offer within which to accept or
reject such offer.  If not accepted in writing within such time such offer shall
be deemed rejected.  The Company and the other Stockholders each may partially
accept the offer on condition that all such stock shall be purchased from the
Selling Stockholder.  If more than one Stockholder elects to purchase shares
from the Selling Stockholder, each Stockholder electing to purchase shall be
entitled to purchase the percentage of shares equal to:  (i) the number of
shares of Common Stock held by that Stockholder, divided by (ii) the total
number of shares of Common Stock held by all Stockholders so electing to
purchase.

 

3

--------------------------------------------------------------------------------


 

(b)           Upon acceptance of such offer, the Company and/or the other
Stockholders shall close the purchase at the later of:  (i) thirty (30) days
from the date the acceptance is mailed or delivered to the Selling Stockholder
or (ii) if approval of or notice to any banking regulatory authority is
required, then within ten (10) days after such notice shall have been given, or
approval received, as the case may be, and the expiration of any mandatory
waiting periods.  If such notice or approval is required, the Company and, if
applicable, the purchasing Stockholders, shall promptly give such notice or
request such approval, in any event no later than thirty (30) days after
acceptance of such offer.  The Company shall cooperate with the purchasing
Stockholder in preparing and providing information necessary or desirable to
implement the notice or request for approval on a timely basis.  At the request
of a Selling Stockholder, the Company shall provide a proposed purchaser
information to allow performance of “due diligence” but may restrict information
as set forth in Article IV(j).  If such closing does not occur within nine (9)
months after acceptance of such offer due to delay for regulatory purposes and
where regulatory approval has been sought by a proposed purchaser in good faith,
then the offer and acceptance shall be null and void as if never given.

 

(c)           If the offer is not accepted by the Company and/or the other
Stockholders, the Selling Stockholder may sell such Common Stock to such
prospective purchaser according to the terms of the offer which the prospective
purchaser has offered to the Selling Stockholder.  If the Common Stock is not
purchased by the Company or the other Stockholders within nine (9)

 

4

--------------------------------------------------------------------------------


 

months from the date the first written offer was accepted by the Company, or if
not accepted, then within nine (9) months from the date the written offer was
accepted by the other Stockholders, where the failure to close is due to delay
for regulatory purposes and where regulatory approval has been sought by the
Company and/or the other Stockholders in good faith, then, notwithstanding
acceptance of the offer by the Company and/or the other Stockholders, the
Selling Stockholder may sell such Common Stock to such prospective purchaser
according to the price and terms so offered, subject to any necessary regulatory
notice or approval.  Any such prospective purchaser shall purchase such Common
Stock subject to all the terms of this Agreement and such purchaser shall be
substituted in all respects as though he were an original party hereto, and
provided, further, should such sale not be consummated pursuant to such price
and terms, then before sale may be made to any other person, Selling Stockholder
must offer it to the Company and to the other Stockholders as hereinabove
provided as though such previous offer had not been made.  Payment for shares
purchased under this Article I shall be in cash or by certified check
contemporaneous with the closing of the purchase of such shares.

 

(d)           In the event one or more Stockholders owning more than fifty
percent (50%) of the Common Stock of the Company receive an offer which they
desire to accept for all of the Common Stock owned by them, and neither the
Company nor the other Stockholders accept the Selling Stockholders’ offer to
sell to the Company or other Stockholders pursuant to the foregoing provisions
of this Article I, then:

 

5

--------------------------------------------------------------------------------


 

(i)            If so elected by one or more of the other Stockholders, by
written notice delivered to the Selling Stockholders within ten (10) days after
rejection, actual or deemed, of the Selling Stockholders’ offer pursuant to the
foregoing provisions of this Article I, the Selling Stockholders must cause the
Purchaser to offer to purchase the remainder of the outstanding Common Stock
from any such Other Stockholder for the same price and terms as offered to the
Selling Stockholders, and to offer to purchase the Preferred Stock owned by any
of such other Stockholder for the greater of the price set forth in Article XV
or the price for such Preferred Stock offered to the Selling Stockholders.

 

(ii)           If so elected by the Purchaser, by written notice delivered to
all Stockholders within ten (10) days after receipt by Selling Stockholders of
notice delivered by Other Stockholders under the provisions of Article I(d)(i)
hereof, each of the Other Stockholders must sell all (but not less than all) of
the Common Stock of the Company owned by such respective Stockholder to the
Purchaser for the same price and terms as offered to the Selling Stockholders,
and all (but not less than all) of the Preferred Stock of the Company held by
them for the greater of the price set forth in Article XV or the price for such
Preferred Stock offered to the Selling Stockholders.

 

(iii)          If the proposed Purchaser of more than 50% of the Common Stock
shall fail to purchase any Common or Preferred Stock when so required by this
Article I(d)(i), then the Purchaser shall not be allowed to purchase from the
Selling Shareholders any of the Common or

 

6

--------------------------------------------------------------------------------


 

Preferred Stock, notwithstanding any contrary provision of this Agreement or
notice given pursuant to Article I(a).

 

(e)           In the event Articles I and IV hereof both apply to a proposed
transfer such transfer shall be controlled by the provisions of Article IV, but
in either event, if death of a Stockholder occurs prior to closing and a Put or
Call is exercised pursuant to Article II, then the sale of Common Stock (and
Preferred Stock) shall occur under the terms of Article II rather than under
Article I or IV.

 

ARTICLE II

 

PURCHASE OF COMMON STOCK ON DEATH

 

OF A STOCKHOLDER- PUT AND CALL

 

In the event of the death of a Stockholder, then within ninety (90) days after
the appointment of an executor, administrator or personal representative (“PR”)
of the estate of a deceased Stockholder:

 

(a) (“Put”)              The PR, by written notice to the Company, may require
that the Company purchase and redeem all, or any part, of the Common Stock of
the Company owned by the estate, or

 

(b) (“Call”)             The Company, by written notice to the PR may require
that the estate sell to the Company or its designee(s) all, or any part, of the
Common Stock of the Company owned by the estate.

 

The PR shall forthwith notify the Company in writing of the PR’s appointment,
and, if the Company is not so notified within five (5) days of the appointment,
then the date by which the Company must exercise its Call right shall be ninety
(90) days after the date the Company is notified in writing of the appointment.

 

7

--------------------------------------------------------------------------------


 

Following the exercise of the PR’s right to sell or the Company’s right to
purchase such Common Stock of the Company, as the case may be, closing shall
occur at such time and subject to the same conditions, including regulatory
notice or approval, and the Company’s obligation to provide information
necessary for such notice or request for approval, as provided pursuant to
Article I(b) for a transfer during lifetime.

 

The price per share for Common Stock shall be the price set forth in Article III
hereof.  Payment for shares purchased under this Article II shall be in cash or
by certified check contemporaneous with the closing of the purchase of such
shares.

 

If neither the PR exercises his right to sell nor the Company exercises its
right to purchase the Common Stock held by the estate of the deceased
Stockholder within the time set forth herein, or if closing does not occur
within nine (9) months from the date of the exercise of the Put or Call, as the
case may be, due to delay for regulatory purposes and where regulatory approval
has been sought in good faith, then such rights shall expire and have no further
effect.  In such event, the PR and the beneficiaries of the estate to whom such
Common Stock is distributed shall be subject to all the terms of this Agreement
and be substituted in all respects as though such distributee were an original
party hereto.

 

ARTICLE III

 

PURCHASE PRICE

 

The purchase price per share of any Common Stock required to be purchased and
sold pursuant to the provisions of this Agreement shall be determined from the
quarterly financial statement of the Company prepared in accordance with its
customary methods of accounting consistently applied for the quarter last
preceding the quarter in which:  (a) notice of the proposed sale or transfer is
received by the Company pursuant to

 

8

--------------------------------------------------------------------------------


 

Articles I or IV; (b) death occurs pursuant to Article II; or (c) the final
order for transfer or assignment is entered, or the filing of a divorce
petition, whichever is earlier, pursuant to Article XII, as the case may be (the
respective “Applicable Date”).  The purchase price for each share of Common
Stock shall be a sum equal to the aggregate of:

 

(a)           One hundred percent of the book value of all assets of the
Company, increased by the difference between the net cash value (as shown on
said financial statement) and the net death proceeds of any policies of
insurance on the life of a deceased Stockholder payable to the Company or any
subsidiary of the Company; less

 

(b)           All the liabilities of the Company; less

 

(c)           The par value of any preferred stock of the Company together with
any accumulated and unpaid dividends on cumulative preferred stock and declared
and unpaid dividends and accrued dividends for the current fiscal year on
non-cumulative preferred stock of the Company;

 

divided by the total number of shares of Common Stock of the Company then issued
and outstanding, but excluding stock held in the treasury of the Company.

 

For the purpose of this calculation, securities commonly referred to as “Trust
Preferred” securities, or “Company obligated mandatorily redeemable preferred
securities of subsidiary trusts holding solely junior subordinated debentures,”
or the functional equivalent thereof, shall be treated as liabilities.

 

At any Closing the aggregate price for such Common or Preferred Stock shall be: 
(a) increased by an amount equal to interest at the average Wall Street Journal
Prime Rate (or an equivalent rate determined by the Company if such Prime Rate
is not then so

 

9

--------------------------------------------------------------------------------


 

published), determined as of and accruing at that rate from and after the
Applicable Date, and (b) decreased by any dividends received after the
Applicable Date with respect to such Stock.

 

ARTICLE IV

 

PURCHASE UPON DISSATISFACTION OF PARTIES

 

(a)           Offer.  If any Stockholder becomes dissatisfied (said Stockholder
being hereinafter designated as “Dissatisfied Party”) with the fact that the
other Stockholders own Common Stock in the Company, Dissatisfied Party may, on
behalf of and in the name of the Company, offer to purchase and redeem all the
Common Stock of the Company owned by the other Stockholders, or in the
alternative, to sell all the shares of Common Stock of the Company owned by the
Dissatisfied Party to the Company at a price per share for Common Stock as may
be fixed by the Dissatisfied Party, but no less than the price per share
established pursuant to Article III hereof.  Said offer shall be in writing and
shall be delivered by registered or certified mail to the other Stockholders
(sometimes hereinafter referred to as the “Offerees”) at their last known
mailing addresses.  A copy shall be sent to the Company.  Offerees shall have
ninety (90) days after receipt of such offer in which to decide whether to cause
the Company to buy the Common Stock owned by the Dissatisfied Party or to sell
the Common Stock owned by the Offerees to the Company, and the Offerees shall
notify the Dissatisfied Party and the Company, in writing, at any time within
such ninety (90) days.  Within such ninety (90) day period any Offeree may call
a meeting of the Offerees to consider the action, if any, which the Offerees may
take in response to the

 

10

--------------------------------------------------------------------------------


 

offer.  However, one or more Offerees may act together or alone without being
bound by a majority of the Offerees.

 

(b)           No Action:  Offerees Sell.  In the event no action is taken by any
of the Offerees within such 90 day period, the Offerees shall be deemed to have
elected to sell the Common Stock owned by them to the Company.  Purchase of the
Common Stock of the Offerees, either upon actual acceptance or “deemed”
acceptance, and payment in cash or by certified check therefor, contemporaneous
with the closing of the purchase of such shares, shall take place at the later
of one hundred twenty (120) days following the date the offer initiated by the
Dissatisfied Party is received by the Offerees, or as provided at Article IV(i).

 

(c)           Offerees Accept:  Dissatisfied Party Sells.  In the event the
Offerees shall accept, on behalf of and in the name of the Company by written
decision of all Offerees, the offer of Dissatisfied Party to sell his Common
Stock to the Company, the purchase of the Common Stock of the Dissatisfied Party
and payment in cash or by certified check therefor, contemporaneous with the
closing, shall take place at the later of one hundred twenty (120) days
following the date the offer initiated by the Dissatisfied Party is received by
the Offerees, or as provided at Article IV(i).

 

(d)           Dissatisfied Party and Certain Offerees Sell.  In the event a
Dissatisfied Party gives notice under the terms of this Article IV and one or
more (the “Accepting Offerees”) but less than all Offerees elect, on behalf of
and in the name of the Company, to accept the offer of Dissatisfied Party to
sell his Common Stock to the Company, then the Offerees not so accepting shall
be

 

11

--------------------------------------------------------------------------------


 

deemed to have offered to sell and the Company shall be deemed to have agreed to
purchase the Common Stock owned by such Offerees (the “Selling Offerees”) on the
same price and terms and at the same time as shall be paid to Dissatisfied Party
for his Common Stock, unless the Company and any one or more Offerees who did
not accept mutually agree otherwise.

 

(e)           Personal Obligation of Accepting Offerees.  In the event any
Offerees shall accept, on behalf of and in the name of the Company, the offer of
Dissatisfied Party to sell his Common Stock to the Company, and in the further
event that the Company is unable, for any reason, to consummate the purchase of
all of such Common Stock, then such Accepting Offerees shall personally be
obligated to purchase the Common Stock of the Dissatisfied Party and the Selling
Offerees, if any, or so much thereof as shall not have been purchased by the
Company.  Each Accepting Offeree shall be obligated to purchase the percentage
of shares of Common Stock to be purchased equal to:  (i) the number of shares of
Common Stock held by that Accepting Offeree, divided by (ii) the total number of
shares of Common Stock held by the Accepting Offerees.  In the alternative,
during the ninety (90) day period after receipt of the offer from the
Dissatisfied Party, the Accepting Offerees, by unanimous agreement, may elect to
have the Company accept the offer and purchase some of the shares of Common
Stock owned by the Dissatisfied Party and Selling Offerees, in which event the
Accepting Offerees shall accept the offer and purchase the balance of

 

12

--------------------------------------------------------------------------------


 

the Common Stock owned by the Dissatisfied Party and any Selling Offerees.

 

(f)            Personal Obligation of Dissatisfied Party.  In the event that all
Offerees elect to sell all of their Common Stock to the Company pursuant to the
offer initiated by the Dissatisfied Party in the name of the Company, and in the
further event that the Company is unable or fails, for any reason, to purchase
all of said shares, then the Dissatisfied Party shall be personally obligated to
purchase all of such shares, or such number of such shares as shall not have
been purchased by the Company.

 

(g)           Conflicting Sale Terms.  In the event a Dissatisfied Party gives
notice under the terms of this Article IV within thirty (30) days after receipt
of a notice from a Selling Stockholder under Article I hereof, then the terms of
this Article IV shall prevail and the sale shall not occur under the terms of
Article I.  Any notice given by a Dissatisfied Party under this Article IV after
such thirty (30) day period but before closing or nullification pursuant to
Article I shall be void and of no effect.  After such closing or nullification,
a new notice under Article IV may be given.

 

(h)           Death of a Stockholder.  In the event of the death of a
Stockholder during the period after a notice from a Selling Stockholder has been
received under Article I, but prior to closing; or in the event of the death of
a Stockholder during the period after a notice from Dissatisfied Party has been
received under Article IV, but prior to closing, then if a Put or Call is timely
exercised, the sale of the Common Stock with respect to the deceased Stockholder

 

13

--------------------------------------------------------------------------------


 

shall occur under the terms of Article II rather than under Article I or
Article IV.

 

(i)            Regulatory.  If approval of or notice to any banking regulatory
authority is required, then closing shall occur within ten (10) days after such
notice shall have been given, or approval received, as the case may be, and the
expiration of any mandatory waiting periods.  If such notice or approval is
required, the Company and, if applicable, the purchasing Stockholders shall
promptly give such notice or request such approval, in any event no later than
thirty (30) days after acceptance of such offer.  The Company shall cooperate
with the purchasing Stockholder in preparing and providing information necessary
or desirable to implement the notice or request for approval on a timely basis. 
If such closing does not occur within nine (9) months after acceptance of such
offer due to delay for regulatory purposes and where regulatory approval has
been sought in good faith, then the offer and acceptance shall be null and void
as if never given.

 

(j)            Due Diligence.  In the event a Dissatisfied Party makes an offer
pursuant to this Article IV, the Offerees or any of them shall be entitled to
have, and to provide a prospective purchaser or investor, with information about
the Company in order to conduct customary due diligence concerning a possible
purchase or investment; provided, if, in the judgment of the Board of Directors
of the Company, a potential purchaser or investor is a competitor of the Company
who could use information to the detriment of the Company, the Board of
Directors may direct management to withhold information about salaries,
borrowers, depositors or such other information as the Board

 

14

--------------------------------------------------------------------------------


 

reasonably deems appropriate.  Subject to such restrictions, the Company shall
cooperate with an Offeree in providing information to a proposed purchaser or
investor who has signed a Confidentiality Agreement acceptable to the Board of
Directors.

 

ARTICLE V

 

AUTOMATIC TERMINATION

 

This Agreement shall terminate upon the bankruptcy, receivership or dissolution
of the Company.

 

ARTICLE VI

 

AMENDMENT OR TERMINATION

 

This Agreement may be altered, amended or terminated only by a writing signed by
holders of no less than ninety percent (90%) of the Common Stock of the Company.

 

ARTICLE VII

 

BINDING UPON SUCCESSORS

 

The executor, administrator or personal representative (“PR”) of a deceased
Stockholder shall execute and deliver any and all documents or legal instruments
necessary or desirable to carry out the provisions of this Agreement.  This
Agreement shall be binding upon and enure to the benefit of the Stockholders,
their heirs, legal representatives, successors or assigns, and upon the Company,
its successors or assigns.

 

ARTICLE VIII

 

STOCK CERTIFICATE

 

Each certificate representing shares of Common Stock of the Company, and each
certificate representing Preferred Stock of the Company which is held by a
holder of

 

15

--------------------------------------------------------------------------------


 

Common Stock, whether now issued and outstanding or issued hereafter, shall have
written or stamped on the face thereof:

 

“This certificate is issued and held subject to the Stock Purchase Agreement
dated October 8, 2003, available for inspection at the principal office of the
Company.”

 

Existing stock certificates bearing reference to the “Common Stock Purchase
Agreement” of December 31, 1992, shall be deemed to refer to and be bound by
this Stock Purchase Agreement as if a complete amendment to and restatement of
the December 31, 1992 Common Stock Purchase Agreement, as amended.

 

ARTICLE IX

 

PERFORMANCE BY THE COMPANY AND STOCKHOLDERS

 

Each Stockholder agrees that he will sign such instruments and documents and
vote his Common Stock (and if applicable his Preferred Stock) of the Company in
such a manner, at any time and from time to time hereafter, as will enable the
Company lawfully to perform its obligations pursuant to the terms of this
Agreement.  Should the Company have insufficient surplus at any time to permit
it lawfully to purchase as treasury stock the number of shares required to be
purchased by the Company at any time, then all Stockholders of the Company at
such time shall take such action as will enable the Company to reduce its
capital by purchasing for redemption such shares of Stock.

 

16

--------------------------------------------------------------------------------


 

ARTICLE X

 

CONSENT OF STOCKHOLDERS

 

Each Stockholder of the Company hereby consents that this Agreement be accepted
by officers of the Company, and hereby waives any objection he might have to the
execution and performance of this Agreement by the Company.

 

ARTICLE XI

 

TRANSFERS TO CERTAIN RELATED PARTIES

 

During his lifetime any individual Stockholder may transfer all or part of his
Common Stock to his spouse, his descendants, or the spouse of a descendant, or
in trust for the benefit of such persons or himself or to a corporation
collectively controlled by himself and/or such persons or some combination
thereof; and Trustees may distribute Common Stock to trust beneficiaries.  In
any such case, the transferee shall first execute a copy of the Agreement and
shall receive and hold such stock subject to the terms of this Agreement and to
all obligations hereunder, as though no such transfer had occurred.  Should a
permitted transferee corporation cease to be controlled by such Stockholder, his
spouse or descendants or trusts for the benefit of such persons, then the
Company shall have the right to purchase such Common Stock from such corporation
pursuant to Article II(b) hereof within three (3) months after the Company
receives notice of such change of control, on the same terms as if the Common
Stock were owned by a Stockholder who had died.  A Stockholder owning Preferred
Stock may transfer it pursuant to this Article XI under the same conditions as
provided for Common Stock.

 

17

--------------------------------------------------------------------------------


 

ARTICLE XII

 

DIVORCE- CREDITOR

 

In the event that a court of competent jurisdiction shall enter a final order
that any of the Common Stock of any Stockholder of the Company shall be
transferred and assigned to the spouse of a Stockholder pursuant to a Decree of
Divorce, or to a creditor of a Stockholder, then, in such event, the stock that
is ordered to be so assigned shall, to the extent of such assigned stock, be
subject to the right of the Company to redeem and purchase such stock for the
price determined pursuant to Article III hereof.  The Company’s ability to
purchase such stock at such price shall continue for a period of ninety (90)
days following its receipt of a copy of such final decree (or ninety (90) days
after such decree becomes final, if later), and shall expire if not exercised in
writing to the Stockholder within such time.  If exercised, closing shall occur
within ten (10) days of the date of exercise, with payment to be made in cash or
by certified check at closing, or if later, upon surrender of the certificates
representing such Common Stock, duly endorsed in blank provided, however, if
approval of or notice to any banking regulatory authority is required, then
closing shall occur within ten (10) days after such notice shall have been
given, or approval received, as the case may be, and the expiration of any
mandatory waiting periods.  If such notice or approval is required, the Company
and, if applicable, the purchasing Stockholders shall promptly give such notice
or request such approval, in any event no later than thirty (30) days after
acceptance of such offer.  If such closing does not occur within nine (9) months
after acceptance of such offer due to delay for regulatory purposes and where
regulatory approval has been sought in good faith, then the offer and acceptance
shall be null and void as if never given.  Payment shall be made to the spouse
or creditor to whom the Court has assigned such stock.  In the event the Company
does

 

18

--------------------------------------------------------------------------------


 

not elect to purchase such stock, then such stock shall be transferred to such
spouse or creditor, subject to all the term and conditions of this Agreement as
though such spouse or creditor were an original signatory hereto.  The Company
may assign its rights under this Article to purchase all or part of such stock
to all of the remaining Stockholders (excluding the Stockholder whose stock is
ordered to be transferred to such spouse or creditor).  If more than one
Stockholder elects to purchase shares from the Selling Stockholder, by written
notice delivered to the Selling Stockholder within thirty (30) days after
assignment of rights hereunder from the Company, each Stockholder electing to
purchase shall be entitled to purchase the percentage of shares equal to:  (i)
the number of shares of Common Stock held by that Stockholder, divided by (ii)
the total number of shares of Common Stock held by all Stockholders so electing
to purchase.

 

In the event that a petition for divorce is filed by or against any Stockholder
who is not a descendant of Deryl F. Hamann, then for a period beginning on such
date and extending until the date which is six months after the date the Decree
of Divorce becomes final, the Company shall have the right to redeem and
purchase the Common Stock of the Company held by the Stockholder who is a party
to the divorce action and is not a descendant of Deryl F. Hamann for the price
determined pursuant to Article III hereof.  The Company’s ability to purchase
such stock at such price shall expire if not exercised in writing to the Selling
Stockholder within such time.  If exercised, closing shall occur within ten (10)
days of the date of exercise, with payment to be made in cash or by certified
check at closing, or if later, upon surrender of the certificates representing
such Common Stock, duly endorsed in blank provided, however, if approval of or
notice to any banking regulatory authority is required, then closing shall occur
within ten (10) days after such notice shall have been given, or approval
received, as the case may be, and the expiration

 

19

--------------------------------------------------------------------------------


 

of any mandatory waiting periods.  If such notice or approval is required, the
Company and, if applicable, the purchasing Stockholders shall promptly give such
notice or request such approval, in any event no later than thirty (30) days
after acceptance of such offer.  If such closing does not occur within nine (9)
months after acceptance of such offer due to delay for regulatory purposes and
where regulatory approval has been sought in good faith, then the offer and
acceptance shall be null and void as if never given.  The Company may assign its
rights under this Article to purchase all or part of such stock to all of the
remaining Stockholders (excluding the Stockholder whose stock is subject to such
right to redeem and purchase).  If more than one Stockholder elects to purchase
shares from the Selling Stockholder, by written notice delivered to the Selling
Stockholder within thirty (30) days after assignment of rights hereunder from
the Company, each Stockholder electing to purchase shall be entitled to purchase
the percentage of shares equal to:  (i) the number of shares of Common Stock
held by that Stockholder, divided by (ii) the total number of shares of Common
Stock held by all Stockholders so electing to purchase.

 

ARTICLE XIII

 

DELIVERY OF STOCK CERTIFICATE- PAYMENT

 

Payment for any Common Stock of the Company required to be sold hereunder shall
be made against surrender to the Company of the certificates representing such
Common Stock, free and clear of liens, duly endorsed in blank.  If not so
delivered within the time set forth, then from the last day for delivery and
closing pursuant to this Agreement and until they are so surrendered, each
outstanding certificate for Common Stock which is required to be sold hereunder
shall be deemed for all purposes to represent only a right to receive cash in an
amount per share determined in accordance with this Agreement.  No interest will
be paid or accrued on the amount payable upon surrender of

 

20

--------------------------------------------------------------------------------


 

such certificates, the Common Stock required to be sold will be deemed
cancelled, as of the last date required to be delivered and thereafter there
shall be no further right to vote, or receive current or liquidation dividends
on such Common Stock.  Amounts due hereunder, without interest, shall be paid
when such certificates, duly endorsed in blank, free and clear of liens, are
later surrendered to the Company.

 

ARTICLE XIV

 

REGULATORY

 

The Company is a Bank Holding Company, and may elect to become a Financial
Holding Company, subject to regulation by the Federal Reserve and other federal
or state banking authorities.  No transfer of Common or Preferred Stock may be
effected, nor may any be redeemed unless the Company receives an opinion of
counsel acceptable to it that all necessary regulatory notices or approvals have
been given or received, and any waiting periods have expired, or that such
transfer is exempt from regulatory notice or approval.

 

ARTICLE XV

 

PREFERRED STOCK

 

If any Preferred Stock of the Company is held by a holder of Common Stock whose
Common Stock is to be purchased, sold or otherwise transferred hereunder, then:

 

(a)  (“Put”)  The holder of such Common Stock to be so sold or otherwise
transferred, by written notice delivered to the party which will be purchasing
or otherwise acquiring such Common Stock, may require such party to also
purchase all of such holder’s Preferred Stock, or

 

(b)  (“Call”)  The party which will be purchasing or otherwise acquiring such
Common Stock, by written notice delivered to the holder of such Common Stock,
may

 

21

--------------------------------------------------------------------------------


 

require that the holder of such Common Stock also sell to such purchaser all of
such holder’s Preferred Stock.

 

Notice of the exercise of the Put or Call options hereunder must be in writing
and delivered as set forth above within ten (10) days after the acceptance of an
offer to buy or sell under Article I, the exercise of a Put or Call under
Article II, the acceptance of an offer to buy or election to sell under Article
IV, or the exercise of right to redeem or purchase under Article XII, as the
case may be, with the foregoing terms of this Agreement to control regarding
conflicting sale terms under Articles I, II, IV or XII.

 

The price for such Preferred Stock shall be the par value thereof together with
any accumulated and unpaid dividends on cumulative preferred stock, or declared
and unpaid dividends plus accrued dividends for the current fiscal year on
non-cumulative preferred stock to be paid on the same terms and conditions as
provided herein for payment for Common Stock.  No Preferred Stock of the Company
owned by a holder of Common Stock may be sold or transferred except as otherwise
specifically provided in this Agreement, or pursuant to and in compliance with
the applicable terms for transfer of Common Stock pursuant to this Agreement.

 

ARTICLE XVI

 

CHARITABLE GIFTS

 

Notwithstanding any contrary provision hereof, Common Stock or Preferred Stock
may be transferred to a charitable or educational entity to which deductions are
deductible for federal income tax or estate tax purposes, if there is a
reasonable expectation that the transferee will offer to sell the same to the
Company at its fair market value as determined by an independent appraisal.  If
such transferee fails to sell the same to the Company, it

 

22

--------------------------------------------------------------------------------


 

shall hold the same subject to all the terms of this Agreement and such entity
shall be substituted in all respects as though it were an original party hereto.

 

ARTICLE XVII

 

MISCELLANEOUS

 

Any notice or election authorized or permitted hereunder shall be sufficient if
sent by certified or registered mail to the last address known to the person
sending the same, and be deemed received on the date so mailed, if deposited in
the U.S. mail with sufficient postage.

 

Any Common Stock or Preferred Stock held in a revocable trust created by a
Stockholder shall, during the lifetime of the Stockholder, be treated for all
purposes hereunder as if directly owned by such Stockholder.  Any notices
required or permitted to be given hereunder shall be given to both the Trustee
and such Stockholder.

 

Subject to any amendments or alterations executed subsequent to the date of this
Agreement, the parties agree that this document, including any other documents
included herein by express reference in this Agreement, shall be a complete and
final expression of their agreement and no evidence of oral or other written
promises shall be binding.

 

This Agreement supersedes in its entirety the Agreement between the parties
dated December 31, 1992, as subsequently amended, and shall be deemed a complete
amendment thereto.

 

If any provision of this Agreement is for any reason held to be invalid, the
remainder of the Agreement shall continue to be effective, provided that no such
severability shall be effective if it materially changes the economic benefit of
the Agreement to any party.

 

23

--------------------------------------------------------------------------------


 

The titles and captions appearing in this Agreement are inserted solely for
convenience and do not in any way define, limit, expand, or describe the scope
of this Agreement or the intent or content of any provisions thereof.

 

Words imparting a particular number or gender shall include the other numbers
and gender.

 

This Agreement may be executed in counterparts which, taken together shall be
deemed a single Agreement.

 

ARTICLE XVIII

 

GOVERNING LAW/TIME OF THE ESSENCE

 

This Agreement shall be governed by the laws of the United States and the State
of Nebraska, provided, Iowa law shall govern the Company’s corporate existence
and governance.  Time is of the essence of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed seven copies of this Agreement the
date and year first above written.

 

Attest:

 

GREAT WESTERN BANCORPORATION, INC.

 

 

/s/ James R. Clark

 

By:

/s/ Daniel A. Hamann

 

Secretary

 

 

President

 

 

 

 

 

 

 

 

/s/ Daniel A. Hamann

 

/s/ Esther Hamann Brabec

 

Daniel A. Hamann,
Individually, and as Trustee of a
revocable trust created by him

 

Esther Hamann Brabec,
Individually, and as Trustee of a
revocable trust created by her

 

 

 

/s/ Julie Hamann Hodgson

 

 

Julie Hamann Hodgson, f/k/a
Julie Hamann Bunderson
Individually, and as Trustee of a
revocable trust created by her

 

 

24

--------------------------------------------------------------------------------


 

Deryl F. Hamann Trust for

 

Deryl F. Hamann Trust for

 

Claire Marie Brabec

 

Jeffrey James Brabec

 

 

 

By:

/s/ Julie Hamann Hodgson

 

By:

/s/ Julie Hamann Hodgson

 

 

Julie Hamann Hodgson, f/k/a

 

Julie Hamann Hodgson, f/k/a

 

Julie Hamann Bunderson,

 

Julie Hamann Bunderson,

 

Trustee

 

Trustee

 

 

 

 

 

 

Deryl F. Hamann Trust for

 

 

 

Megan Brabec

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Julie Hamann Hodgson

 

 

 

 

Julie Hamann Hodgson, f/k/a

 

 

 

 

Julie Hamann Bunderson,

 

 

 

 

Trustee

 

 

 

 

 

 

 

 

 

 

Deryl F. Hamann Trust for

Deryl F. Hamann Trust for

Anna Carrie Bunderson

Grace Ane Bunderson

 

 

 

 

 

 

 

 

By:

/s/ Esther Hamann Brabec

 

By:

/s/ Esther Hamann Brabec

 

 

Esther Hamann Brabec, Trustee

 

Esther Hamann Brabec, Trustee

 

 

 

 

 

 

 

 

Deryl F. Hamann Trust for

Deryl F. Hamann Trust for

John Taylor Hamann

Kathrine Linnea Hamann

 

 

 

 

 

 

 

 

By:

/s/ Julie Hamann Hodgson

 

By:

/s/ Julie Hamann Hodgson

 

 

Julie Hamann Hodgson, f/k/a

 

Julie Hamann Hodgson, f/k/a

 

Julie Hamann Bunderson

 

Julie Hamann Bunderson,

 

Trustee

 

Trustee

 

25

--------------------------------------------------------------------------------


 

Deryl F. Hamann Trust for

 

Deryl F. Hamann Trust for

The Issue of Karl E. Hamann

 

The Issue of Daniel A. Hamann

 

 

By:

/s/ Daniel A. Hamann

 

By:

/s/ Julie Hamann Hodgson

 

 

Daniel A. Hamann,

Julie Hamann Hodgson, f/k/a

 

Co-Trustee

Julie Hamann Bunderson, Trustee

 

 

 

By:

/s/ Esther Hamann Brabec

 

Deryl F. Hamann Trust for The

 

Esther Hamann Brabec,

Issue of Esther Hamann Brabec

 

Co-Trustee

 

 

 

 

By:

/s/ Julie Hamann Hodgson

 

By:

/s/ Julie Hamann Hodgson

 

 

Julie Hamann Hodgson, f/k/a

Julie Hamann Hodgson, f/k/a

 

Julie Hamann Bunderson, Trustee

Julie Hamann Bunderson, Trustee

 

 

 

 

 

Deryl F. Hamann Trust for The

 

 

Issue of Julie Hamann Hodgson,

 

 

f/k/a Julie Hamann Bunderson

 

 

 

 

By:

/s/ Esther Hamann Brabec

 

 

 

Esther Hamann Brabec,

 

 

Trustee

 

 

 

Ada Geis Trust for Karl E. Hamann

Ada Geis Trust for Daniel A. Hamann

dated July 23, 1977

 

dated July 23, 1977

 

By:

/s/ Daniel A. Hamann

 

By:

/s/ Julie Hamann Hodgson

 

 

Daniel A. Hamann,

Julie Hamann Hodgson, f/k/a

 

Successor Co-Trustee

Julie Hamann Bunderson, Successor Trustee

 

 

By:

/s/ Esther Hamann Brabec

 

Ada Geis Trust for Esther Hamann Brabec

 

Esther Hamann Brabec,

dated July 23, 1977

 

Successor Co-Trustee

 

 

 

By:

/s/ Julie Hamann Hodgson

 

By:

/s/ Daniel A. Hamann

 

 

Julie Hamann Hodgson, f/k/a

Daniel A. Hamann,

 

Julie Hamann Bunderson,

Successor Trustee

 

Successor Co-Trustee

 

 

 

 

 

 

Ada Geis Trust for Julie Hamann Hodgson,

 

 

f/k/a Julie Hamann Bunderson

 

 

dated July 23, 1977

 

 

 

 

By:

/s/ Esther Hamann Brabec

 

 

 

Esther Hamann Brabec,

 

 

Successor Trustee

 

26

--------------------------------------------------------------------------------


 

Deryl F. Hamann Irrevocable

Qualified Marital Trust

dated June 18, 1998

 

 

By:

/s/ Daniel A. Hamann

 

/s/ Deryl F. Hamann

 

 

 

Daniel A. Hamann,

Deryl F. Hamann,

 

 

 

Co-Trustee

Individually

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Esther Hamann Brabec

 

/s/ Daniel J. Brabec

 

 

 

Esther Hamann Brabec,

Daniel J. Brabec,

 

 

 

Co-Trustee

Individually

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Julie Hamann Hodgson

 

/s/ Jennifer Thornby Hamann

 

 

 

Julie Hamann Hodgson, f/k/a

Jennifer Thornby Hamann,

 

 

 

Julie Hamann Bunderson,

Individually

 

 

 

Co-Trustee

 

 

 

 

 

 

 

 

 

Attest:

 

SPECTRUM FINANCIAL SERVICES, INC.

 

 

An Iowa Corporation

 

 

 

 

 

 

/s/ James R. Clark

 

By:

/s/ Thomas B. Fischer

 

Secretary

 

President

 

27

--------------------------------------------------------------------------------


 

CERTIFICATE

 

James R. Clark, Secretary of Great Western Bancorporation, Inc., hereby
certifies that the foregoing is a true copy of the signed original which is on
file in the office of the Company.

 

 

 

 

 

/s/ James R. Clark

 

 

 

James R. Clark

 

28

--------------------------------------------------------------------------------